

EXHIBIT 10.1




NINTH AMENDMENT
TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT


This NINTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Ninth
Amendment”) dated as of March 31, 2017 (the “Ninth Amendment Effective Date”),
is by and among SM ENERGY COMPANY, a corporation duly formed and existing under
the laws of the State of Delaware (the “Borrower”); each of the Lenders that is
a party hereto; and WELLS FARGO BANK, N.A., as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, by
operation of law or as otherwise provided herein, the “Administrative Agent”).


The parties hereto agree as follows:    


RECITALS
(A)    The Borrower, the Administrative Agent and the Lenders are party to that
certain Fifth Amended and Restated Credit Agreement dated as of April 12, 2013
(as amended, supplemented, or otherwise modified prior to the date hereof, the
“Credit Agreement”), pursuant to which the Lenders have made certain credit
available to and on behalf of the Borrower;
(B)    The Borrower, the Administrative Agents and the Lenders have agreed,
among other things, to amend Sections 9.02 and 9.17 of the Credit Agreement to
grandfather existing Debt and to permit the Borrower to hedge projected
production based on internal production forecasts;
(C)    The Lenders have agreed to redetermine the Borrowing Base as provided
herein, which redetermination of the Borrowing Base shall, upon its
effectiveness, constitute the April 1, 2017 Scheduled Redetermination of the
Borrowing Base.
Section 1.Defined Terms. Each capitalized term that is defined in the Credit
Agreement, but that is not defined in this Ninth Amendment, shall have the
meaning ascribed to such term in the Credit Agreement. Unless otherwise
indicated, all section references in this Ninth Amendment refer to the Credit
Agreement.
Section 2.    Amendments. In reliance on the representations, warranties,
covenants and agreements contained in this Ninth Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 4 hereof, the
Credit Agreement shall be amended, effective as of the Ninth Amendment Effective
Date, in the manner provided in this Section 2.
2.1    Additional Definitions. Section 1.02 of the Credit Agreement is hereby
amended by inserting the following definitions in appropriate alphabetical
order, which shall read in full as follows:
“Ninth Amendment Effective Date” means March 31, 2017.


1

--------------------------------------------------------------------------------




“Projected Volume” means, at any time, the Borrower’s reasonably anticipated
projected future production from Oil and Gas Properties of the Borrower and the
other Loan Parties.
2.2    Amendment to Section 8.01 of the Credit Agreement. Section 8.01 of the
Credit Agreement is hereby amended to insert a new clause (p) thereto in
alphabetical order which shall read in full in follows:
(p) Certificate of Financial Officer – Projected Volume Reports. (i)
Concurrently with any delivery of financial statements under Section 8.01(a) and
Section 8.01(b), (ii) promptly upon the occurrence of any event (including any
sale, transfer, assignment or other disposition of Oil and Gas Properties) that
the Borrower determines in its reasonable discretion would decrease the
aggregate Projected Volume by 5% or more of the aggregate Projected Volume
during the five-year period set forth in the most recent certificate previously
delivered pursuant to this Section 8.01(p), and (iii) at the election of the
Borrower, up to two times during the period following the delivery of the most
recent certificate previously delivered pursuant to clause (i) above (or more
frequently, if the Administrative Agent in its reasonable discretion approves),
a certificate of a Financial Officer setting forth as of a recent date, a report
detailing the Projected Volume for each month during the forthcoming five year
period and the assumptions used in calculating such Projected Volume, in each
case, in form and substance reasonably satisfactory to the Administrative Agent.
2.3    Amendment to Section 8.12(a) of the Credit Agreement. Section 8.12(a) of
the Credit Agreement is hereby amended by amending and restating “most senior
executive of the Borrower who is responsible for engineering and evaluation”
with “most senior employee of the Borrower who has direct oversight for
engineering and evaluation”.
2.4    Amendment to Section 8.12(b) of the Credit Agreement. Section 8.12(b) of
the Credit Agreement is hereby amended by amending and restating “Vice
President, Engineering and Evaluation” with “most senior employee of the
Borrower who has direct oversight for engineering and evaluation”.
2.5    Amendment to Section 9.02(c) of the Credit Agreement. Section 9.02(c) of
the Credit Agreement is hereby amended to amend and restate clause (ii) therein
to read in full as “(ii) other than with respect to Debt set forth on Schedule
9.02(c) outstanding on the Ninth Amendment Effective Date, the aggregate
principal amount of Debt permitted by this clause (c) shall not exceed
$75,000,000 at any time outstanding.”
2.6    Amendment to Section 9.02(h) of the Credit Agreement. Section 9.02(h) of
the Credit Agreement is hereby amended and restated to read in full as follows:
(h) Debt set forth on Schedule 9.02(h) outstanding on the Ninth Amendment
Effective Date and other Debt not to exceed $25,000,000 in the aggregate at any
one time outstanding.
2.7    Amendment to Section 9.17 of the Credit Agreement. Section 9.17 of the
Credit Agreement is hereby amended and restated to read in full as follows:


2

--------------------------------------------------------------------------------




Section 9.17 Swap Agreements. No Loan Party will enter into any Swap Agreements
with any Person other than:
(a) Subject to the second to last paragraph of this Section 9.17, Swap
Agreements in respect of commodities (i) with an Approved Counterparty and (ii)
the notional volumes for which (when aggregated with other commodity Swap
Agreements then in effect) do not exceed (A) 85% of the Projected Volumes of
each of (1) crude oil, (2) natural gas and (3) natural gas liquids and
condensate, calculated separately, in each case based on the most recently
delivered certificate under Section 8.01(p) for each month during the first
thirty-six (36) month period from the date such Swap Agreement (including each
trade or transaction) is executed and (B) 75% of the reasonably anticipated
production of each of (1) crude oil, (2) natural gas and (3) natural gas liquids
and condensate, calculated separately, in each case from the Loan Parties’
Proved Reserves included in the most recently delivered Reserve Report for each
month during the twenty-four (24) month period commencing with the third
anniversary of the date of such Swap Agreement (including each trade or
transaction) is executed; provided, however, that such Swap Agreements shall
not, in any case, have a tenor of longer than sixty (60) months, provided that
the restrictions in the foregoing clauses (A) and (B) shall not apply to floor
or put arrangements setting a minimum commodity price;


(b)    Swap Agreements effectively converting interest rates from floating to
fixed (A) with an Approved Counterparty and (A) the notional amounts of which
(when aggregated with other interest rate Swap Agreements then in effect
effectively converting interest rates from floating to fixed) do not exceed 100%
of principal amount of the Borrower’s floating rate Debt in respect of borrowed
money;


(c)    Swap Agreements effectively converting interest rates from fixed to
floating (i) with an Approved Counterparty and (ii) the notional amounts of
which (when aggregated with other interest rate Swap Agreements then in effect
effectively converting interest rates from fixed to floating) do not exceed 100%
of principal amount of the Borrower's fixed rate Debt in respect of borrowed
money;


(d)    Swap Agreements in respect of currencies (A) with an Approved
Counterparty and (A) that are to hedge actual or expected fluctuations in
currencies and are not for speculative purposes; and


(e)     Any Permitted Bond Hedge Transactions.


In no event shall any Swap Agreement contain any requirement, agreement or
covenant for any Loan Party to post collateral or margin to secure their
obligations under such Swap Agreement or to cover market exposures other than
usual and customary requirements to deliver letters of credit or post cash
collateral.




3

--------------------------------------------------------------------------------




For purposes of entering into or maintaining Swap Agreement trades or
transactions under clause (a)(ii)(B) of this Section 9.17, forecasts of
reasonably anticipated production from the Borrower's and the other Loan
Parties’ Proved Reserves as set forth in the most recent Reserve Report
delivered pursuant to the terms of this Agreement may be revised at the
Borrower’s option to account for any increase or decrease therein anticipated
because of information obtained by the Borrower or any other Loan Party
subsequent to the publication of such Reserve Report, including the Borrower’s
or any other Loan Party’s internal forecasts of production decline rates for
existing wells and including additions to or deletions from anticipated future
production due to new wells coming on stream or failing to come on stream, the
shutting in of wells or other cessation of production from wells, the
acquisition of property or wells and the disposition of property or wells.


If, at the end of any calendar month, the Borrower determines that the aggregate
notional volumes of all Swap Agreements in respect of commodities for such
calendar month (other than basis differential swaps on volumes already hedged
pursuant to other Swap Agreements) exceeded 100% of actual production of each of
(i) crude oil, (ii) natural gas and (iii) natural gas liquids and condensate,
calculated separately, for such calendar month, then the Borrower shall (A)
promptly notify the Administrative Agent of such determination, and (B) if
requested by the Administrative Agent or the Supermajority Lenders, within 30
days after such request (1) provide an updated report of the type set forth in
Section 8.01(p) and (2) terminate, create off-setting positions or otherwise
unwind or monetize existing Swap Agreements such that, at such time, the volumes
under commodity Swap Agreements will not exceed 100% of the Projected Volumes
set forth in the report delivered pursuant to the foregoing clause (1) for the
then-current and any succeeding calendar month covered by such Swap Agreements.


If, between Scheduled Redeterminations, any Loan Party assigns, terminates, or
unwinds any Swap Agreements in respect of commodities which have, individually
or in the aggregate, a value in the then effective Borrowing Base (as determined
by the Administrative Agent) equal to more than five percent (5%) of the then
effective Borrowing Base, the Borrowing Base shall be reduced, effective
immediately, by an amount equal to the value, if any, assigned the liquidated
portion of such Swap Agreements.


2.8    Amendment to Section 12.01(a)(i) of the Credit Agreement. Section
12.01(a)(i) of the Credit Agreement is hereby amended and restated to read in
full as follows:
(i)    if to the Borrower, to it at 1775 Sherman Street, Suite 1200, Denver,
Colorado 80203, Attention: Treasury Department (Telecopy No. 303/861-0934)
(E-mail Address: nmarkham@sm-energy.com);
2.9    Amendment to Schedules of the Credit Agreement. The Credit Agreement
shall be amended to insert Schedule 9.02(c) and Schedule 9.02(h) attached hereto
as Schedule 9.02(c) and Schedule 9.02(h) thereto and Schedule 9.02(c) and
Schedule 9.02(h) attached hereto shall be deemed to be attached as Schedule
9.02(c) and Schedule 9.02(h) to the Credit Agreement.


4

--------------------------------------------------------------------------------




Section 3.    Redetermination of Borrowing Base. The Lenders hereby agree that,
for the period from and including the Ninth Amendment Effective Date to but
excluding the next Redetermination Date, the amount of the Borrowing Base shall
be equal to $925,000,000.00. Notwithstanding the foregoing, the Borrowing Base
may be subject to further adjustments from time to time pursuant to Section
2.07, Section 8.13(c), Section 9.02(i), Section 9.12, Section 9.17 or Section
9.18 of the Credit Agreement. For the avoidance of doubt, the Borrower and the
Lenders hereby agree that the redetermination herein shall constitute the April
1, 2017 Scheduled Redetermination of the Borrowing Base. Concurrently with the
redetermination of the Borrowing Base pursuant to this Section 3, the Aggregate
Commitment shall be automatically reduced to $925,000,000.00 pursuant to Section
2.06(d) of the Credit Agreement and Annex I attached to the Credit Agreement
shall be amended and restated in its entirety with Annex I attached hereto and
Annex I attached hereto shall be deemed to be attached as Annex I to the Credit
Agreement. This Section 3 constitutes the New Borrowing Base Notice pursuant to
Section 2.07(d) of the Credit Agreement for the April 1, 2017 Scheduled
Redetermination of the Borrowing Base.
Section 4.    Conditions Precedent. This Ninth Amendment shall be effective upon
the date of the receipt by the Administrative Agent of the following documents
and satisfaction of the other conditions provided in this Section 4, each of
which shall be reasonably satisfactory to the Administrative Agent in form and
substance:
4.1    Counterparts. The Administrative Agent shall have received counterparts
hereof duly executed by the Borrower and the Lenders constituting at least the
Supermajority Lenders, which may be delivered by the means described in Section
6.3 (or, in the case of any party as to which an executed counterpart shall not
have been received, email, facsimile, or other written or electronic
confirmation from such party of execution of a counterpart hereof by such
party).
4.2    Projected Volume Report. The Administrative Agent shall have received a
certificate of a Financial Officer setting forth a report detailing the
Projected Volume for each month during the forthcoming five year period and the
assumptions used in calculating such Projected Volume, in each case, in form and
substance reasonably satisfactory to the Administrative Agent.
4.3    Mortgage.  The Administrative Agent shall have received executed
counterparts of Security Instruments granting to the Administrative Agent a
first-priority Lien interest (subject only to Excepted Liens of the type
described in clauses (a) to (d) of the definition thereof, but subject to the
provisos at the end of such definition) on additional Oil and Gas Properties not
already subject to a Lien of the Security Instruments such that, after giving
effect thereto, the Mortgaged Properties will represent at least 90% of the Oil
and Gas Properties evaluated in the most recently completed Reserve Report.
4.4    Title.  The Administrative Agent shall have received title information in
form and substance acceptable to the Administrative Agent covering additional
proved Oil and Gas Properties evaluated by the most recently completed Reserve
Report such that, after giving effect thereto, the Administrative Agent shall
have received reasonably satisfactory title information on at least 80% of the
value of the Borrowing Base after giving effect to this Ninth Amendment
(including Section 3 hereof).


5

--------------------------------------------------------------------------------




4.5    No Event of Default or Deficiency. No Event of Default shall have
occurred which is continuing and the Aggregate Revolving Credit Exposures shall
not exceed the Borrowing Base.
For purposes of determining satisfaction of the conditions specified in this
Section 4, each Lender that has signed this Ninth Amendment shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required under this Section 4 to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the Ninth Amendment Effective
Date specifying its objection thereto. The Administrative Agent shall notify
Borrower and each Lender of the Ninth Amendment Effective Date and such notice
shall be conclusive and binding.
Section 5.    Reaffirm Existing Representations and Warranties. The Borrower
hereby (a) acknowledges the terms of this Ninth Amendment; (b) ratifies and
affirms its obligations under, and acknowledges its continued liability under,
each Loan Document to which it is a party and agrees that each Loan Document to
which it is a party remains in full force and effect as expressly amended
hereby; and (c) represents and warrants to the Lenders that, as of the date
hereof, after giving effect to the terms of this Ninth Amendment: (i) all of the
representations and warranties contained in each Loan Document to which the
Borrower is a party are true and correct in all material respects as though made
on and as of the Ninth Amendment Effective Date (unless made as of a specific
earlier date, in which case, such representation or warranty was true and
correct in all material respects as of such date or qualified by materiality, in
which case such representation or warranty shall be true and correct as of the
applicable date); (ii) no Default or Event of Default has occurred and is
continuing and the Aggregate Revolving Credit Exposures do not, and will not
immediately after giving effect to this Ninth Amendment, exceed the Borrowing
Base; (iii) since the date of the most recent balance sheet delivered pursuant
to Section 8.01(a) of the Credit Agreement, no Material Adverse Effect has
occurred; (iv) the execution, delivery and performance by the Borrower of this
Ninth Amendment are within Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, require no consent or approval of,
or filing with, any governmental body, agency or official and do not violate any
provision of applicable law or any material agreement binding upon Borrower or
any other Loan Party; and (v) this Ninth Amendment constitutes the valid and
binding obligation of the Borrower enforceable in accordance with its terms,
except as (A) the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditor’s
rights generally, and (B) the availability of equitable remedies may be limited
by equitable principles of general application, regardless of whether considered
in a proceeding in equity or at law.
Section 6.    Miscellaneous.
6.1    Confirmation. The provisions of the Credit Agreement (as amended by this
Ninth Amendment) shall remain in full force and effect in accordance with its
terms following the effectiveness of this Ninth Amendment. This Ninth Amendment
shall constitute a Loan Document.
6.2    No Waiver. Neither the execution by the Administrative Agent or the
Lenders party hereto of this Ninth Amendment, nor any other act or omission by
the Administrative Agent or the Lenders or their officers in connection
herewith, shall be deemed a waiver by the Administrative Agent or the Lenders of
any Defaults or Events of Default which may exist, which may have occurred


6

--------------------------------------------------------------------------------




prior to the date of the effectiveness of this Ninth Amendment or which may
occur in the future under the Credit Agreement and/or the other Loan Documents.
Similarly, nothing contained in this Ninth Amendment shall directly or
indirectly in any way whatsoever either: (a) impair, prejudice or otherwise
adversely affect the Administrative Agent’s or the Lenders’ right at any time to
exercise any right, privilege or remedy in connection with the Loan Documents
with respect to any Default or Event of Default, (b) except as provided herein,
amend or alter any provision of the Credit Agreement, the other Loan Documents,
or any other contract or instrument, or (c) constitute any course of dealing or
other basis for altering any obligation of the Borrower or any right, privilege
or remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument. Nothing in this
Ninth Amendment shall be construed to be a consent by the Administrative Agent
or the Lenders to any Default or Event of Default. Each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or any other word
or words of similar import shall mean and be a reference to the Credit Agreement
as amended hereby, and each reference in any other Loan Document to the Credit
Agreement or any word or words of similar import shall be and mean a reference
to the Credit Agreement as amended hereby.
6.3    Counterparts. This Ninth Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Ninth Amendment
by facsimile transmission or other electronic transmission (including .pdf)
shall be as effective as delivery of a manually executed counterpart of this
Ninth Amendment.
6.4    Successors and Assigns. This Ninth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
6.5    Severability. Any provision of this Ninth Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof or thereof; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
6.6    No Oral Agreement. This Ninth Amendment, the Credit Agreement and the
other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties hereto relating to the subject matter hereof and thereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof and thereof. This Ninth Amendment, the Credit
Agreement and the other Loan Documents represent the final agreement among the
parties hereto and thereto and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.
6.7    Governing Law. THIS NINTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


7

--------------------------------------------------------------------------------




[Signature Pages to Follow]




8

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Ninth Amendment to be
duly executed effective as of the date first written above.


BORROWER:
SM ENERGY COMPANY





By:    /s/ A. Wade Pursell
    A. Wade Pursell
    Executive Vice President and Chief
Financial Officer








[SIGNATURE PAGE TO NINTH AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




AGENTS AND LENDERS:    WELLS FARGO BANK, NATIONAL
ASSOCIATION, Individually and as
Administrative Agent




By:     /s/ Sarah Thomas
Name:    Sarah Thomas
Title:    Director    
    


[SIGNATURE PAGE TO NINTH AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., Individually and as
Co-Syndication Agent




By:     /s/ Ronald E. McKaig    
Name:    Ronald E. McKaig
Title:    Managing Director


[SIGNATURE PAGE TO NINTH AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., Individually and as Co-Syndication Agent




By:     /s/ Arina Mavilian    
Name:    Arina Mavilian     
Title:    Vice President    


[SIGNATURE PAGE TO NINTH AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




COMPASS BANK, Individually and as
Co-Documentation Agent




By:     /s/ Rhianna Disch    
Name:    Rhianna Disch     
Title:    Director    


[SIGNATURE PAGE TO NINTH AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




COMERICA BANK, Individually and as
Co-Documentation Agent




By:     /s/ Garrett R. Merrell    
Name:    Garrett R. Merrell     
Title:    Relationship Manager    


[SIGNATURE PAGE TO NINTH AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




BARCLAYS BANK PLC




By:     /s/ Jake Lam    
Name:    Jake Lam     
Title:    Assistant Vice President


[SIGNATURE PAGE TO NINTH AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA




By:     /s/ Kristan Spivey    
Name:    Kristan Spivey
Title:    Authorized Signatory


[SIGNATURE PAGE TO NINTH AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




BOKF, NA DBA BANK OF OKLAHOMA




By:     /s/ Guy Evangelista    
Name:    Guy Evangelista     
Title:    Senior Vice President


[SIGNATURE PAGE TO NINTH AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




SANTANDER BANK, N.A.
f/k/a Sovereign Bank




By:     /s/ Payal Sheth    
Name:    Payal Sheth     
Title:    Vice President


By:     /s/ Puiki Lok    
Name:    Puiki Lok     
Title:    Vice President




[SIGNATURE PAGE TO NINTH AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




CAPITAL ONE, NATIONAL ASSOCIATION




By:     /s/ Mason McGurrin    
Name:     Mason McGurrin
Title:    Managing Director


[SIGNATURE PAGE TO NINTH AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




DEUTSCHE BANK TRUST COMPANY AMERICAS




By:     /s/ Juan J. Mejia    
Name:     Juan J. Mejia
Title:    Director


By:     /s/ Laureline De Lichana    
Name:     Laureline De Lichana
Title:    Director




[SIGNATURE PAGE TO NINTH AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA




By:     /s/ Ushma Dedhiya    
Name:     Ushma Dedhiya
Title:    Authorized Signatory


[SIGNATURE PAGE TO NINTH AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




KEYBANK NATIONAL ASSOCIATION




By:     /s/ George E. McKean    
Name:     George E. McKean
Title:    Senior Vice President


[SIGNATURE PAGE TO NINTH AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA




By:     /s/ Alan Dawson    
Name:     Alan Dawson
Title:    Director




[SIGNATURE PAGE TO NINTH AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION




By:     /s/ John C. Lozano    
Name:     John C. Lozano
Title:    Vice President


[SIGNATURE PAGE TO NINTH AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------





ANNEX I
LIST OF COMMITMENTS
Name of Lender
Applicable Percentage
Commitment
Wells Fargo Bank, National
Association
9.666666667%
$89,416,666.69
Bank of America, N.A.
9.666666667%
$89,416,666.67
JP Morgan Chase Bank, N.A.
9.666666667%
$89,416,666.67
Compass Bank
8.222222222%
$76,055,555.55
Barclays Bank PLC
8.222222222%
$76,055,555.55
Royal Bank of Canada
8.222222222%
$76,055,555.55
Comerica Bank
6.666666667%
$61,666,666.67
BOKF, NA dba Bank of Oklahoma
5.333333333%
$49,333,333.33
Santander Bank, N.A.
5.333333333%
$49,333,333.33
Capital One, National Association
5.333333333%
$49,333,333.33
Deutsche Bank Trust Company
Americas
5.333333333%
$49,333,333.33
KeyBank National Association
5.333333333%
$49,333,333.33
The Bank of Nova Scotia
5.333333333%
$49,333,333.33
U.S. Bank National Association
5.333333333%
$49,333,333.33
Goldman Sachs Bank USA
2.333333333%
$21,583,333.33
TOTAL
100.00%
$925,000,000.00





[ANNEX I TO NINTH AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]